                                                                 Case 3:18-cv-04881-JSC Document 260-1 Filed 03/25/21 Page 1 of 3



                                                         1   STRIS & MAHER LLP
                                                             PETER K. STRIS
                                                         2     pstris@stris.com
                                                             ELIZABETH R. BRANNEN
                                                         3     ebrannen@stris.com
                                                             RACHANA A. PATHAK
                                                         4     rpathak@stris.com
                                                             777 S. Figueroa Street, Suite 3850
                                                         5   Los Angeles, CA 90017

                                                         6   BRIDGET ASAY (pro hac vice)
                                                               basay@stris.com
                                                         7   28 Elm Street, Floor 2
                                                             Montpelier, VT 05602
                                                         8
                                                             T: (213) 995-6800 | F: (213) 261-0299
                                                         9
                                                             Attorneys for Plaintiffs
                                                        10   EMILY AND MALCOLM FAIRBAIRN
777 S. FIGUEROA ST, ST E 3850




                                                        11
                                LOS ANGELES, CA 90017




                                                        12
                                                                                          UNITED STATES DISTRICT COURT
                                                        13
                                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                                        14
                                                                                              SAN FRANCISCO DIVISION
                                                        15

                                                        16   EMILY FAIRBAIRN and MALCOLM                Case No. 3:18-cv-04881-JSC
MAH E R
S T R I S




                                                             FAIRBAIRN,
                                                        17                                              [Hon. Jacqueline Scott Corley]
                                                                           Plaintiffs,
                                                        18                                              DECLARATION OF RACHANA PATHAK IN
                                                                   v.                                   SUPPORT OF OBJECTIONS TO BILL OF
                                                        19                                              COSTS
                                                             FIDELITY INVESTMENTS CHARITABLE
                                                        20   GIFT FUND,
                                                        21                 Defendant.
                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28


                                                                    DECLARATION OF RACHANA PATHAK IN SUPPORT OF OBJECTIONS TO BILL OF COSTS
                                                                                          CASE NO. 3:18-CV-04881-JSC
                                                                 Case 3:18-cv-04881-JSC Document 260-1 Filed 03/25/21 Page 2 of 3



                                                         1   I, Rachana Pathak, declare as follows:

                                                         2          1.      I am counsel of record for Plaintiffs Emily and Malcolm Fairbairn in this action. I

                                                         3   submit this declaration in support of Plaintiffs’ Objections to the Bill of Costs filed by Fidelity

                                                         4   Investments Charitable Gift Fund. I make this declaration based on personal knowledge and, if

                                                         5   called to testify about its contents, could and would do so competently.

                                                         6          2.      Attached as Exhibit A is a true and correct copy of a cover email and letter that I sent

                                                         7   on March 15, 2021 to counsel for Fidelity Investments Charitable Gift Fund (“Fidelity”) to explain

                                                         8   Plaintiffs’ objections to the bill of costs filed by Fidelity on March 11, 2021.

                                                         9          3.      My associate, John Stokes, and I had a teleconference on March 18, 2021 with

                                                        10   counsel for Fidelity: David Marcus, Chris Casamassima, and Nick Purcell. We discussed Plaintiffs’
777 S. FIGUEROA ST, ST E 3850




                                                        11   objections to the costs requested for reporters’ transcripts (item 8b) and deposition transcripts (item
                                LOS ANGELES, CA 90017




                                                        12   8c). Fidelity’s counsel did not address Plaintiffs’ objections to the other claimed costs.

                                                        13          4.      We continued our discussion of reporters’ transcripts (item 8b) via email

                                                        14   correspondence and agreed that Fidelity would withdraw its request for the cost of expedited trial

                                                        15   transcripts ($5,019.30) and seek only the cost of ordinary (non-expedited) trial transcripts, at the rate

                                                        16   of $3.65 for the original and $0.90 for the first copy. This results in a total cost of $2,702.20.
MAH E R
S T R I S




                                                        17          5.      We also continued our discussion of deposition transcripts (item 8c) via email

                                                        18   correspondence and agreed that Fidelity would reduce its requested costs to amounts that reflect only

                                                        19   two copies of depositions (one transcript and one video) and only non-expedited copies of

                                                        20   depositions. The parties’ agreement is reflected in Exhibit B, received from Fidelity’s counsel.

                                                        21          6.      Attached as Exhibit C is a true and correct copy of excerpts of the transcript of the

                                                        22   case management conference on September 16, 2020.

                                                        23          7.      Attached as Exhibit D are two spreadsheets based on Fidelity’s supporting

                                                        24   documentation for item 8d, ECF 259-7. The first spreadsheet (pp. 1-3) identifies and aggregates the

                                                        25   Impact Trial Consulting LLC charges indicated as “Services: Graphics.” The second spreadsheet (p.

                                                        26   4) identifies and aggregates the charges other than those indicated as “Services: Graphics.”

                                                        27          8.      Attached as Exhibit E are true and correct copies of some of Fidelity’s

                                                        28   demonstratives, DD 1.1 through DD 1.5. Fidelity disclosed these demonstratives for use during its

                                                                                                                 1
                                                                     DECLARATION OF RACHANA PATHAK IN SUPPORT OF OBJECTIONS TO BILL OF COSTS
                                                                                           CASE NO. 3:18-CV-04881-JSC
                                                                 Case 3:18-cv-04881-JSC Document 260-1 Filed 03/25/21 Page 3 of 3



                                                         1   opening argument at trial. The graphics that Fidelity used with its experts at trial appear to be based

                                                         2   on graphics from those experts’ reports, often with little or no variation.

                                                         3          9.      Attached as Exhibit F is a true and correct copy of an email from Chris

                                                         4   Casamassima, dated October 7, 2019. In the email, Mr. Casamassima proposes that Mr. Zarcu’s

                                                         5   deposition take place on November 7, 2019, in the Los Angeles office of Wilmer Hale.

                                                         6          I declare under penalty of perjury that the foregoing is true and correct.

                                                         7

                                                         8    Dated: March 25, 2021                              /s/ Rachana Pathak
                                                                                                                 Rachana Pathak
                                                         9

                                                        10
777 S. FIGUEROA ST, ST E 3850




                                                        11
                                LOS ANGELES, CA 90017




                                                        12

                                                        13

                                                        14

                                                        15

                                                        16
MAH E R
S T R I S




                                                        17

                                                        18

                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28

                                                                                                                2
                                                                     DECLARATION OF RACHANA PATHAK IN SUPPORT OF OBJECTIONS TO BILL OF COSTS
                                                                                           CASE NO. 3:18-CV-04881-JSC
